 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    D’ANGELO ROGERS,                           Case No. 2:18-cv-07251-ODW (AFM)
12
                          Plaintiff,
            v.                                   ORDER DISMISSING FIRST
13
                                                 AMENDED COMPLAINT WITH
14    CDCR DOCTORS AND                           LEAVE TO AMEND
15    PSYCHOLOGIST, et al.,

16                        Defendants.
17

18         On August 17, 2018, plaintiff, a state prisoner presently confined at California
19   State Prison in Represa, California, filed a Complaint (ECF No. 1) in this pro se civil
20   rights action pursuant to 42 U.S.C. § 1983. Plaintiff subsequently was granted leave
21   to proceed without prepayment of the filing fees. (ECF No. 4.) The Complaint
22   named as defendants psychiatrist Hagbbin at Mule Creek State Prison (“MCSP”)
23   (ECF No. 1 at 3); psychologist Mike Seliktar at California State Prison, Los Angeles
24   County in Lancaster, California (“CSP-LAC”) (id.); psychiatrist Thomas Haspel at
25   MCSP (id.); another psychiatrist at MCSP, Jake Adams (id. at 4); and psychiatrist
26   Keykhosrow Rastegari at CSP-LAC (id.). Plaintiff named each defendant in his or
27   her official capacity only. (Id. at 3-4.)
28         The Court screened the Complaint prior to ordering service for purposes of
 1   determining whether the action is frivolous or malicious; or fails to state a claim on
 2   which relief may be granted; or seeks monetary relief against a defendant who is
 3   immune from such relief. See 28 U.S.C. §§ 1915(e)(2), 1915A(b); 42 U.S.C.
 4   § 1997e(c)(1). The Court’s screening of the pleading under the foregoing statutes is
 5   governed by the following standards. A complaint may be dismissed as a matter of
 6   law for failure to state a claim for two reasons: (1) lack of a cognizable legal theory;
 7   or (2) insufficient facts under a cognizable legal theory. See Balistreri v. Pacifica
 8   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also Rosati v. Igbinoso, 791 F.3d
 9   1037, 1039 (9th Cir. 2015) (when determining whether a complaint should be
10   dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2), the court applies
11   the same standard as applied in a motion to dismiss pursuant to Rule 12(b)(6)). In
12   determining whether the pleading states a claim on which relief may be granted, its
13   allegations of material fact must be taken as true and construed in the light most
14   favorable to plaintiff. See Love v. United States, 915 F.2d 1242, 1245 (9th Cir. 1989).
15   However, the “tenet that a court must accept as true all of the allegations contained
16   in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662,
17   678 (2009). Nor is the Court “bound to accept as true a legal conclusion couched as
18   a factual allegation.” Wood v. Moss, 572 U.S. 744, 755 n.5 (2014) (citing Iqbal, 556
19   U.S. at 678). Rather, a court first “discounts conclusory statements, which are not
20   entitled to the presumption of truth, before determining whether a claim is plausible.”
21   Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1129 (9th Cir. 2013). Then, “dismissal
22   is appropriate where the plaintiff failed to allege enough facts to state a claim to relief
23   that is plausible on its face.” Yagman v. Garcetti, 852 F.3d 859, 863 (9th Cir. 2017)
24   (internal quotation marks omitted, emphasis added).
25         Further, since plaintiff is appearing pro se, the Court must construe the
26   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
27   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518
28   F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district

                                                 2
 1   court was required to ‘afford [him] the benefit of any doubt’ in ascertaining what
 2   claims he ‘raised in his complaint’”) (alteration in original). However, the Supreme
 3   Court has held that “a plaintiff’s obligation to provide the ‘grounds’ of his
 4   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
 5   recitation of the elements of a cause of action will not do. . . . Factual allegations
 6   must be enough to raise a right to relief above the speculative level . . . on the
 7   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
 8   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
 9   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure
10   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
11   to ‘state a claim to relief that is plausible on its face.’ . . . A claim has facial
12   plausibility when the plaintiff pleads factual content that allows the court to draw the
13   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
14   citation omitted)).
15         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
16                A pleading that states a claim for relief must contain: (1) a
                  short and plain statement of the grounds for the court’s
17
                  jurisdiction . . .; (2) a short and plain statement of the claim
18                showing that the pleader is entitled to relief; and (3) a
                  demand for the relief sought, which may include relief in
19
                  the alternative or different types of relief.
20

21   (Emphasis added). Further, Rule 8(d)(1) provides: “Each allegation must be simple,

22   concise, and direct.” Although the Court must construe a pro se plaintiff’s pleadings

23   liberally, a plaintiff nonetheless must allege a minimum factual and legal basis for

24   each claim that is sufficient to give each defendant fair notice of what plaintiff’s

25   claims are and the grounds upon which they rest. See, e.g., Brazil v. United States

26   Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d

27   795, 798 (9th Cir. 1991) (a complaint must give defendants fair notice of the claims

28   against them). If a plaintiff fails to clearly and concisely set forth factual allegations

                                                 3
 1   sufficient to provide defendants with notice of which defendant is being sued on
 2   which theory and what relief is being sought against them, the pleading fails to
 3   comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177-79 (9th Cir.
 4   1996); Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981). A
 5   claim has “substantive plausibility” if a plaintiff alleges “simply, concisely, and
 6   directly [the] events” that entitle him to damages. Johnson v. City of Shelby, Miss.,
 7   135 S. Ct. 346, 347 (2014). Failure to comply with Rule 8 constitutes an independent
 8   basis for dismissal of a pleading that applies even if the claims are not found to be
 9   wholly without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d at 673.
10         Following careful review of the initial Complaint, on October 22, 2018, the
11   Court found that it failed to comply with Rule 8 because it failed to state a short and
12   plain statement of each claim that was sufficient to give each defendant fair notice of
13   what plaintiff’s claims are and the grounds upon which they rest. In addition, the
14   allegations in the Complaint appeared insufficient to state any claim upon which
15   relief may be granted. Accordingly, the Complaint was dismissed with leave to
16   amend. See Rosati, 791 F.3d at 1039 (“A district court should not dismiss a pro se
17   complaint without leave to amend unless it is absolutely clear that the deficiencies of
18   the complaint could not be cured by amendment.”) (internal quotation marks
19   omitted). If plaintiff desired to pursue this action, he was ordered to file a First
20   Amended Complaint no later than thirty (30) days after the date of the Court’s Order,
21   remedying the deficiencies discussed in the Court’s Order. Further, plaintiff was
22   admonished that, if he failed to timely file a First Amended Complaint or failed to
23   remedy the deficiencies of this pleading as discussed therein, the Court would
24   recommend that this action be dismissed without leave to amend and with prejudice.
25   (ECF No. 7.)
26         Plaintiff filed a First Amended Complaint (“FAC”) on October 26, 2018.
27   (ECF No. 8.) In the FAC, plaintiff names the same defendants as the initial
28   Complaint, each in his or her official capacity: psychiatrist Hagbbin at MCSP (id. at

                                               4
 1   5); psychologist Mike Seliktar at CSP-LAC (id.); psychiatrist Thomas Haspel at
 2   MCSP (id. at 6); another psychiatrist at MCSP, Jake Adams (id.); and psychiatrist
 3   Keykhosrow Rastegari at CSP-LAC (id.). Plaintiff seeks monetary damages. (Id. at
 4   10.) Although the FAC is significantly shorter than the Complaint, for the most part,
 5   the FAC did not remedy the deficiencies identified in the Court’s October 2018
 6   Order.1
 7          Following careful review of the FAC, the Court finds that it once again names
 8   all defendants in their official capacities and fails to comply with Rule 8 because it
 9   fails to state a short and plain statement of plaintiff’s claim that is sufficient to give
10   each defendant fair notice of what plaintiff’s claim is and the grounds upon which it
11   rests. In addition, its allegations appear insufficient to state any claim upon which
12   relief may be granted. Accordingly, the FAC is dismissed with leave to amend. See
13   Rosati, 791 F.3d at 1039.
14          If plaintiff desires to pursue this action, he is ORDERED to file a Second
15   Amended Complaint no later than thirty (30) days after the date of this Order,
16   remedying the deficiencies discussed below. Further, plaintiff is admonished that,
17   if he fails to timely file a Second Amended Complaint or fails to remedy the
18   deficiencies of this pleading as discussed herein, the Court will recommend that this
19   action be dismissed without further leave to amend and with prejudice.2
20

21   1
        It appears that in the FAC, plaintiff removed the attachment from the initial Complaint
22   and otherwise kept the description, supporting facts, and request for relief regarding Claim
     1 the same.
23
     2
       Plaintiff is advised that this Court’s determination herein that the allegations in the FAC
24   are insufficient to state a particular claim should not be seen as dispositive of that claim.
     Accordingly, although this Court believes that you have failed to plead sufficient factual
25
     matter in your pleading, accepted as true, to state a claim to relief that is plausible on its
26   face, you are not required to omit any claim or defendant in order to pursue this action.
     However, if you decide to pursue a claim in a Second Amended Complaint that this Court
27   has found to be insufficient, then this Court, pursuant to the provisions of 28 U.S.C. § 636,
28   ultimately may submit to the assigned district judge a recommendation that such claim be
     dismissed with prejudice for failure to state a claim, subject to your right at that time to file
                                                    5
 1   A.    Claims against defendants in their official capacities
 2         The FAC once again purports to seek monetary damages against all defendants
 3   in their official capacities. (ECF No. 8 at 5-6.) It appears that all defendants are
 4   employed by the California Department of Corrections and Rehabilitation (the
 5   “CDCR”), which is a state agency. Accordingly, the claims against defendants in
 6   their official capacities are treated as claims against the State.
 7         As discussed in the Court’s October 2018 Order, the Eleventh Amendment
 8   bars federal jurisdiction over suits by individuals against a State and its
 9   instrumentalities, unless either the State consents to waive its sovereign immunity or
10   Congress abrogates it. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99-
11   100 (1984), superseded by statute on other grounds. In addition, “the eleventh
12   amendment bars actions against state officers sued in their official capacities for past
13   alleged misconduct involving a complainant’s federally protected rights, where the
14   nature of the relief sought is retroactive, i.e., money damages.” Bair v. Krug, 853
15   F.2d 672, 675 (9th Cir. 1988) (citing Papasan v. Allain, 478 U.S. 265, 278 (1986)).
16   To overcome this Eleventh Amendment bar, the State’s consent or Congress’ intent
17   must be “unequivocally expressed.” Pennhurst, 465 U.S. at 99.
18         The CDCR and its correctional facilities are state agencies that are immune
19   from civil rights claims raised pursuant to § 1983. See id. at 100 (“This jurisdictional
20   bar applies regardless of the nature of the relief sought.”). Here, plaintiff may not
21   proceed with any civil rights claims seeking damages against any employee of the
22   CDCR or its correctional facilities in that employee’s official capacity. Plaintiff must
23   allege that each defendant “through the official’s own individual actions, has violated
24   the Constitution.” Iqbal, 556 U.S. at 676-77.
25   ///
26   ///
27
     Objections with the district judge as provided in the Local Rules Governing Duties of
28   Magistrate Judges.

                                                 6
 1   B.    Rule 8
 2         Plaintiff’s FAC once again violates Rule 8 and fails to state a plausible claim
 3   against any named defendant. In order to state a claim against a particular defendant
 4   for violation of his civil rights under § 1983, a plaintiff must allege that the defendant
 5   deprived him of a right guaranteed under the Constitution or a federal statute. See
 6   West v. Atkins, 487 U.S. 42, 48 (1988); Karim-Panahi v. Los Angeles Police Dep’t,
 7   839 F.2d 621, 624 (9th Cir. 1988). “A person deprives another ‘of a constitutional
 8   right, within the meaning of section 1983, if he does an affirmative act, participates
 9   in another’s affirmative acts, or omits to perform an act which he is legally required
10   to do that causes the deprivation of which [the plaintiff complains].’” Leer v.
11   Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (quoting Johnson v. Duffy, 588 F.2d 740,
12   743 (9th Cir. 1978)) (emphasis and alteration in original).
13         Since plaintiff is a pro se litigant, the Court must construe the allegations of
14   the FAC liberally and must afford plaintiff the benefit of any doubt. That said, the
15   Supreme Court has made clear that the Court has “no obligation to act as counsel or
16   paralegal to pro se litigants.” Pliler v. Ford, 542 U.S. 225, 231 (2004). Further,
17   plaintiff’s FAC must be adequate to meet the minimal requirement of Rule 8 that a
18   pleading set forth sufficient factual allegations to allow each defendant to discern
19   what he or she is being sued for. See McHenry, 84 F.3d at 1177; see also Twombly,
20   550 U.S. at 555 (“[f]actual allegations must be enough to raise a right to relief above
21   the speculative level”). In addition, the Supreme Court has held that, while a plaintiff
22   need not plead the legal basis for a claim, the plaintiff must allege “simply, concisely,
23   and directly events” that are sufficient to inform the defendants of the “factual basis”
24   of each claim. Johnson, 135 S. Ct. at 347.
25         Here, the FAC still does not clearly inform the defendants of the factual basis
26   of plaintiff’s claim. The FAC is now 10 pages and alleges one claim, but the claim
27   that plaintiff purports to raise is still largely unintelligible. In “Claim 1,” plaintiff
28   appears to allege that his “court-ordered” injection was stopped on June 8, 2017 for

                                                 7
 1   eight months when he refused “pill form medication,” and he was not given “back
 2   up” medication. (ECF No. 8 at 7-9.) While plaintiff alleges that “force has been used
 3   on me . . . when I do not take my . . . court ordered medication,” he also alleges that
 4   he was not forced to take the prescribed medication and that no “back up shot for
 5   refusal of meds” was provided for eight weeks. (Id. at 8-9.) He further alleges that
 6   he was “pepper sprayed” on September 28, 2017 for assault on a peace officer and
 7   “was not given any court ordered meds.” (Id. at 8.) He alleges that he “caused
 8   confrontations wit[h] officers not obeying orders meeting their approach wit[h]
 9   aggression that usually leads [to] an argu[]ment then me utilizing violence,
10   hallucinations cause me [to] want [to] be alone every day even tho[ugh] [until this]
11   day I’m on psychotic meds [and] have a back up injection it’s bec[ause] I’m paranoid
12   [and] suspicious that the staff I encountered wit[h] negative attitude will come [and]
13   get revenge.” (Id.) Overall, Plaintiff fails to link any allegation to a particular
14   defendant, fails to allege where and when in the eight-month period the alleged events
15   occurred, and fails to allege what constitutional violation the events allegedly gave
16   rise to. To state a claim under § 1983, he must do so in a clear fashion to give
17   defendants fair notice of the claim he is purporting to raise against them, the factual
18   basis for such claim, and/or the legal basis for such claim.
19         Plaintiff is again admonished that he must comply with the Local Rules
20   regarding the format of a pleading, such as L.R. 11-3.2, which requires that the lines
21   on each page be numbered and that no more than 28 lines of double-spaced text be
22   on each page. Irrespective of his pro se status, plaintiff must comply with the Federal
23   Rules of Civil Procedure and the Local Rules of the United States District Court for
24   the Central District of California. See, e.g., Briones v. Riviera Hotel & Casino, 116
25   F.3d 379, 382 (9th Cir. 1997) (“pro se litigants are not excused from following court
26   rules”). Plaintiff must also comply with Fed. R. Civ. P. 10, which requires that the
27   caption of a pleading include all defendants listed in the body of the pleading. Here,
28   the caption of the FAC does not list any specific defendants by name.

                                               8
 1         For these reasons, the Court finds that plaintiff’s FAC violates Rule 8 and fails
 2   to state a claim against any defendant upon which relief may be granted. If plaintiff
 3   wishes to pursue a federal civil rights claim against any defendant, then plaintiff
 4   should set forth a short and plain statement of each claim showing that each defendant
 5   took a specific action, participated in another’s action, or omitted to perform an action
 6   that caused each alleged constitutional deprivation.
 7   C.    Claims for constitutionally inadequate medical care
 8         Plaintiff’s FAC once again sets forth allegations concerning medical care that
 9   he received, apparently at multiple facilities. As addressed in the Court’s October
10   2018 Order, plaintiff’s claim appears to arise under the Eighth Amendment.
11         In order to establish a claim under the Eighth Amendment for inadequate
12   medical care, a prisoner must show that a specific defendant was deliberately
13   indifferent to his serious medical needs. See Helling v. McKinney, 509 U.S. 25, 32
14   (1993); Estelle v. Gamble, 429 U.S. 97, 106 (1976). “This includes both an objective
15   standard – that the deprivation was serious enough to constitute cruel and unusual
16   punishment – and a subjective standard – deliberate indifference.” Colwell v.
17   Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (internal quotation marks omitted).
18   The objective element is met by showing “the existence of a serious medical need.”
19   Id. The subjective element is met by showing “that a specific prison official acted
20   with deliberate indifference,” which is shown “only if the [prison official] knows of
21   and disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391
22   F.3d 1051, 1057 (9th Cir. 2004) (citation omitted); see also Estelle, 429 U.S. at 104-
23   05 (stating that deliberate indifference could be “manifested by . . . prison guards in
24   intentionally denying or delaying access to medical care or intentionally interfering
25   with treatment once prescribed”) (footnotes omitted).
26         Here, plaintiff’s FAC does not simply, concisely, and directly set forth factual
27   allegations that raise a reasonable inference that any defendant acted with deliberate
28   indifference to any serious medical need.

                                                 9
 1                                       ************
 2         If plaintiff still desires to pursue this action, he is ORDERED to file a
 3   Second Amended Complaint no later than thirty (30) days after the date of this
 4   Order, remedying the pleading deficiencies discussed above.               The Second
 5   Amended Complaint should bear the docket number assigned in this case; be labeled
 6   “Second Amended Complaint”; and be complete in and of itself without reference to
 7   the original Complaint or First Amended Complaint, or any other pleading,
 8   attachment, or document.
 9         The clerk is directed to send plaintiff a blank Central District civil rights
10   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that
11   he must sign and date the civil rights complaint form, and he must use the space
12   provided in the form to set forth all of the claims that he wishes to assert in a Second
13   Amended Complaint.
14         In addition, if plaintiff no longer wishes to pursue this action, he may request
15   a voluntary dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a).
16   The clerk also is directed to attach a Notice of Dismissal form for plaintiff’s
17   convenience.
18         Plaintiff is further admonished that, if he fails to timely file a Second
19   Amended Complaint, or fails to remedy the deficiencies of this pleading as
20   discussed herein, the Court will recommend that the action be dismissed with
21   prejudice on the grounds set forth above and for failure to diligently prosecute.
22         IT IS SO ORDERED.
23

24   DATED: 2/27/2019
25
                                              ____________________________________
26                                                ALEXANDER F. MacKINNON
27                                            UNITED STATES MAGISTRATE JUDGE
     Attachments: Civil Rights Complaint (CV-066)
28                Notice of Dismissal (CV-009)

                                                10
